Name: Commission Regulation (EEC) No 4026/88 of 21 December 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23. 12. 88 Official Journal of the European Communities No L 355/19 COMMISSION REGULATION (EEC) No 4026/88 of 21 December 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 11 15/88 (2), and in particular the first paragraph of Article 11 thereof, Having regard to the opinion of the Monetary Committee, Whereas, under Article 10 (2) of Regulation (EEC) No 1837/80, a levy is applicable to the products specified in Article 1 (a) of that Regulation ; Whereas the levy on products falling within subheadings 0204 10 00, 0204 21 00, 0204 22 10, 0204 22 30, 0204 22 50, 0204 22 90, 0204 23 00, 0204 50 1 1 , 0204 50 13, 0204 50 15, 0204 50 19, 0204 50 31 and 0204 50 39 listed in Annex I to Regulation (EEC) No 1837/80 is to be equal to the difference between the seasonally-adjusted basic price and the Community free- ­ at-frontier offer price ; Whereas the seasonally-adjusted basic price is fixed in Article 2 of Council Regulation (EEC) No 2265/88 (3) for the 1989 marketing year ; Whereas the Community free-at-frontier offer price is determined in the light of {he most representative purchasing possibilities, as regard quality and quantity, recorded over the period from the 21st day of the prece ­ ding month to the 20th day of the month during which the levies are determined, taking particular account of the supply and demand situation for fresh or chilled meat, the world market price for frozen meat of a category which is competitive with fresh or chilled meat and of past experi ­ ence ; Whereas the free-at-frontier offer price is to be deter ­ mined, if necessary, on the basis of the most represent ­ ative purchasing possibilities recorded for live sheep ; Whereas, pursuant to Article 3 of Regulation (EEC) No 2668/80 (4) the free-at-frontier offer prices are to be based inter alia on the prices shown in the customs documents which accompany products imported from non-member countries or on other information concerning the export prices applied by those non-member countries ; whereas offer prices which do not correspond to actual purchasing possibilities or which relate to unrepresentative quantities and offer prices which, in view of general price move ­ ments or other information available, may be considered not to be representative of actual price trends in the country of origin are to be disregarded ; Whereas a special levy may be fixed for products origina ­ ting in or coming from one or more non-member coun ­ tries if exports of the said products are made at abnor ­ mally low prices ; Whereas the levy on live animals within subheadings 0104 10 90 and 0104 20 90 and on the meat falling within subheadings 0204 1 0 00, 0204 21 00, 0204 22 1 0, 0204 22 30, 0204 22 50, 0204 22 90, 0204 23 00, 0204 50 1 1 , 0204 50 1 3, 0204 50 1 5, 0204 50 1 9, 0204 50 31 , 0204 50 39, 0210 90 11 and 0210 90 19 listed in Annex I to Regulation (EEC) No 1837/80 is to be equal to the levy determined for carcases, multiplied by a standard coefficient fixed for each of the products in question ; whereas these coefficients are fixed in Annex I to Regulation (EEC) No 2668/80 ; Whereas the levies should be so fixed that the obligations arising from international agreements concluded by the Community continue to be fulfilled ; whereas, moreover, account should be taken of the voluntary restraint arran ­ gements made by the Community with certain non- ­ member countries ; Whereas Council Regulation (EEC) No 486/85 (% as last amended by Regulation (EEC) No 1821 /87 if), lays down the arrangements applicable on agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories ; Whereas the levies are fixed before the 27th day of each month for each week during the following month ; whereas they are applicable from Monday to Sunday ; whereas they can be altered within that period if neces ­ sary ; (&gt;) OJ No L 183, 16. 7. 1980, p . 1 . (2) OJ No L 110, 29 . 4. 1988, p. 36. (3) OJ No L 199, 26. 7. 1988 , p. 14. 0 OJ No L 276, 20 . 10 . 1980, p . 39. 0 OJ No L 61 , 1 . 3 . 1985, p. 4. ( «) OJ No L 172, 30 . 6. 1987, p. 102. No L 355/20 Official Journal of the European Communities 23. 12. 88 on live sheep and goats and on sheepmeat and goatmeat other than frozen meat should be as set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in the last paragraph of Article 3 (b) of to Council Regulation (EEC) No 1 676/85 ('), as last amended by Regulation (EEC) No 1636/87 0,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas, having regard to the provisions of the above ­ mentioned Regulations and, in particular, to the informa ­ tion and quotations known to the Commission, the levies Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 2 January 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6. 1985, p. 1 . 0 OJ No L 153, 13 . 6. 1987, p. 1 . 23 . 12. 88 Official Journal of the European Communities No L 355/21 ANNEX to the Commission Regulation of 21 December 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN , code Week No 1 from 2 to 8 January 1989 Week No 2 from 9 to 15 January 1989 Week No 3 from 16 to 22 January 1989 Week No 4 from 23 to 29 January 1989 Week No 5 from 30 January to 5 February 1989 0104 10 90 (') 0104 20 90 (') 0204 10 00 (2) 0204 21 00 (2) 0204 22 10 (2) 0204 22 30 (2) 0204 22 50 (2) 0204 22 90 (2) 0204 23 00 (2) 0204 50 1 1 (2) 0204 50 13 (2) 0204 50 15 (2) 0204 50 19 (2) 0204 50 31 (2) 0204 50 39 (2) 0210 90 11 (3) 0210 90 19 (3) 120,198 120,198 255,740 255,740 179,018 281,314 332,462 332,462 465,447 255,740 179,018 281,314 332,462 332,462 465,447 332,462 465,447 124,193 124,193 264,240 264,240 184,968 290,664 343,512 343,512 480,917 264,240 184,968 290,664 343,512 343,512 480,917 343,512 480,917 128,954 128,954 274,370 274,370 192,059 301,807 356,681 356,681 499,353 274,370 192,059 301,807 356,681 356,681 499,353 356,681 499,353 132,126 132,126 281,120 281,120 196,784 309,232 365,456 365,456 511,638 281,120 196,784 309,232 365,456 365,456 511,638 365,456 511,638 136,126 136.126 289,630 289,630 202,741 318,593 376,519 376,519 527.127 289,630 202,741 318,593 376,519 376,519 527,127 376,519 527,127 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.